Exhibit 10.1

 

2,222,222 Shares of Common Stock

 

SPHERIX INCORPORATED

 

PLACEMENT AGENCY AGREEMENT

 

March 14, 2018

 

Laidlaw & Company (UK) Ltd..
As Representative of the Several Placement Agents

546 Fifth Avenue, 5th Floor
New York, NY 10036

 

Ladies and Gentlemen:

 

1.            Introductory. Spherix Incorporated, a Delaware corporation
(“Company”), proposes to issue and sell to certain purchasers, pursuant to the
terms of this Placement Agency Agreement (this “Agreement”) and the Subscription
Agreements, if any, in the form of Exhibit A attached hereto (the “Subscription
Agreements”) entered into with the purchasers identified therein (each a
“Purchaser” and collectively, the “Purchasers”), 2,222,222 shares (the
“Securities”) of common stock, par value $0.0001 per share (the “Common Stock”).
The Company desires to engage Laidlaw & Company (UK) Ltd. as the exclusive
placement agent (the “Placement Agents”) and representative of the Placement
Agents (the “Representative”) in connection with the offering, issuance and sale
of the Securities.

 

2.            Representations and Warranties of the Company. Except as set forth
in the Registration Statement and General Disclosure Package, the Company
represents and warrants to, and agrees with, the several Placement Agents that:

 

(a)       Filing and Effectiveness of Registration Statement; Certain Defined
Terms. The Company has filed with the Commission a registration statement on
Form S-3 and an amendment or amendments thereto (No.333-222488), including a
related prospectus or prospectuses (including any documents incorporated by
reference therein, the “Base Prospectus”), covering the registration of the
Securities under the Act, which was declared effective by the Commission on
January 19, 2018. “Registration Statement” at any particular time means such
registration statement in the form then filed with the Commission, including any
amendment thereto, any document incorporated by reference therein and all 430B
Information and all 430C Information with respect to such registration
statement, that in any case has not been superseded or modified. “Registration
Statement” without reference to a time means the Registration Statement as of
the Effective Time. For purposes of this definition, 430B Information shall be
considered to be included in the Registration Statement as of the time specified
in Rule 430B.

 

 

 

 

For purposes of this Agreement:

 

“430B Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430B(e) or retroactively
deemed to be a part of the Registration Statement pursuant to Rule 430B(f).

 

“430C Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430C.

 

“Act” means the Securities Act of 1933, as amended.

 

“Applicable Time” means the time of execution of the Subscription Agreements by
the parties thereto.

 

“Closing Date” has the meaning defined in Section 4 hereof.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Effective Time” of the Registration Statement relating to the Securities means
the time of the first contract of sale for the Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Prospectus” means the Statutory Prospectus that discloses the public
offering price, other 430B Information and other final terms of the Securities
and otherwise satisfies Section 10(a) of the Act.

 

“General Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being so specified in Schedule B to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Securities in the form filed or required to
be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g).

 

“Limited Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Issuer Free Writing Prospectus.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Act, the Exchange Act, the Rules and Regulations, the
auditing principles, rules, standards and practices applicable to auditors of
“issuers” (as defined in Sarbanes-Oxley) promulgated or approved by the Public
Company Accounting Oversight Board and, as applicable, the rules of The NASDAQ
Stock Market (“Exchange Rules”).

 

2 

 

 

“Statutory Prospectus” with reference to any particular time means the
prospectus relating to the Securities that is included in the Registration
Statement immediately prior to that time, including all 430B Information and all
430C Information with respect to the Registration Statement. For purposes of the
foregoing definition, 430B Information shall be considered to be included in the
Statutory Prospectus only as of the actual time that form of prospectus
(including a prospectus supplement) is filed with the Commission pursuant to
Rule 424(b) and not retroactively.

 

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Act.

 

(b)       Compliance with Securities Act Requirements. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the Act
(whether by post-effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Securities and (D) on the
Closing Date, the Registration Statement conformed and will conform in all
material respects to the requirements of the Act and the Rules and Regulations
and did not and will not include any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and (ii) (A) on its date, (B) at the time
of filing the Final Prospectus pursuant to Rule 424(b) and (C) on the Closing
Date, the Final Prospectus will conform in all material respects to the
requirements of the Act and the Rules and Regulations, and will not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

 

(c)       Shelf Registration Statement. The date of this Agreement is not more
than three years subsequent to the more recent of the initial effective time of
the Registration Statement.

 

(d)       General Disclosure Package. As of the Applicable Time, neither (i) the
General Use Issuer Free Writing Prospectus(es) issued at or prior to the
Applicable Time, the Base Prospectus (which is the most recent Statutory
Prospectus distributed to investors generally), the information stated in
Schedule A to this Agreement to be included in the General Disclosure Package,
all considered together (collectively, the “General Disclosure Package”), nor
(ii) any individual Limited Use Issuer Free Writing Prospectus, when considered
together with the General Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from any Statutory Prospectus or any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by any Placement Agent through the Representative specifically for use
therein, it being understood and agreed that the only such information furnished
by any Placement Agent consists of the information described as such in Section
8(b) hereof.

 

3 

 

 

(e)       Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus,
as of its issue date and at all subsequent times through the completion of the
public offer and sale of the Securities or until any earlier date that the
Company notified or notifies the Representative as described in the next
sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information then contained in
the Registration Statement or contain any untrue statement of material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information then contained in the Registration Statement or as a result of which
such Issuer Free Writing Prospectus, if republished immediately following such
event or development, would include an untrue statement of a material fact or
omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (i) the Company has promptly notified or will promptly
notify the Representative and (ii) the Company has promptly amended or will
promptly amend or supplement such Issuer Free Writing Prospectus to eliminate or
correct such conflict, untrue statement or omission.

 

(f)        Form S-3. The Company and the transactions contemplated by this
Agreement meet the requirements for, and comply with the conditions for the use
of, Form S-3 under the Securities Act, including but not limited to Instruction
I.B.6 of Form S-3.

 

(g)       Good standing of the Company and Subsidiaries. Each of the Company and
each Subsidiary (as defined below) has been duly organized and is validly
existing as a corporation in good standing (or the foreign equivalent thereof)
under the laws of its jurisdiction of organization. Each of the Company and each
Subsidiary is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which its ownership or lease of property or
the conduct of its business requires such qualification and has all power and
authority necessary to own or hold its properties and to conduct the business in
which it is engaged, except where the failure to so qualify or have such power
or authority (i) would not have, singularly or in the aggregate, a material
adverse effect on the condition (financial or otherwise), results of operations,
assets or business or prospects of the Company or any Subsidiary, taken as a
whole, or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by this Agreement, the General Disclosure Package or the Prospectus
(any such effect as described in clauses (i) or (ii), a “Material Adverse
Effect”). The Company does not own or control, directly or indirectly, any
corporations, partnerships, limited liability partnerships, limited liability
companies, associations or other entities. (each a “Subsidiary” and collectively
“Subsidiaries”). The Company has no “significant subsidiaries” for purposes of
the Securities Laws.

 

4 

 

 

(h)       Securities. The Securities and all other outstanding shares of capital
stock of the Company have been duly authorized; the authorized equity
capitalization of the Company is as set forth in the General Disclosure Package
and the Final Prospectus; all outstanding shares of capital stock of the Company
are, and, when the Securities have been delivered and paid for in accordance
with this Agreement on the Closing Date, such Securities will have been, validly
issued, fully paid and nonassessable, will conform to the information in the
General Disclosure Package and to the description of such Securities contained
in the Final Prospectus; the stockholders of the Company have no preemptive
rights with respect to the Common Stock; and none of the outstanding shares of
capital stock of the Company have been issued in violation of any preemptive or
similar rights of any security holder. All the outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued, are fully
paid and non-assessable and, except to the extent set forth in the General
Disclosure Package and the Final Prospectus, are owned by the Company directly
or indirectly through one or more wholly-owned subsidiaries, free and clear of
any claim, lien, encumbrance, security interest, restriction upon voting or
transfer or any other claim of any third party.

 

(i)        No Finder’s Fee. Except as disclosed in the General Disclosure
Package and the Final Prospectus, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Placement Agent for a brokerage
commission, finder’s fee or other like payment in connection with this offering.

 

(j)        Registration Rights. There are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Act with
respect to any securities of the Company owned or to be owned by such person or
to require the Company to include such securities in the securities registered
pursuant to a Registration Statement or in any securities being registered
pursuant to any other registration statement filed by the Company under the Act
(collectively, “registration rights”), except those registration rights that
have been waived in accordance with their terms and all applicable law.

 

(k)       Listing. The Securities have been approved for listing on The NASDAQ
Global Market (“Nasdaq”), subject to notice of issuance. The Company is in
compliance with all applicable corporate governance requirements set forth in
the Nasdaq Marketplace Rules that are then in effect and is actively taking
steps to ensure that it will be in compliance with other applicable corporate
governance requirements set forth in the Nasdaq Marketplace Rules not currently
in effect upon and all times after the effectiveness of such requirements.

 

(l)        Audit Opinion. Marcum LLP has provided an audit opinion concerning
the Company’s financial statements and schedules, if any, for the periods set
forth in the General Disclosure Package and the Final Prospectus in such report
and included or incorporated by reference in the Registration Statement, the
General Disclosure Package and the Final Prospectus, has audited the Company’s
financial statements and is an independent registered public accounting firm as
required by the Securities Act and the Rules and Regulations and the Public
Company Accounting Oversight Board (United States). Except as disclosed in the
General Disclosure Package and the Final Prospectus and as pre-approved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
Marcum LLP has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

 

5 

 

 

(m)      Minute Books. The minute books of the Company and each Subsidiary have
been made available to the Placement Agents and counsel for the Placement
Agents, and such books (i) contain a complete summary of all meetings and
actions of the board of directors (including each board committee) and
stockholders of the Company and each Subsidiary since the time of its respective
incorporation or organization through the date of the latest meeting and action,
and (ii) accurately in all material respects reflect all transactions referred
to in such minutes.

 

(n)       Absence of Further Requirements. Except for the registration of the
Securities under the Securities Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state or foreign securities laws, the Financial
Industry Regulatory Authority (“FINRA”) and Nasdaq in connection with the
issuance and sale of the Securities by the Company, no consent, approval,
authorization or order of, or filing, qualification or registration with, any
court or governmental agency or body, foreign or domestic, which has not been
made, obtained or taken and is not in full force and effect, is required for the
execution, delivery and performance of this Agreement, the Subscription
Agreements by the Company, the offer or sale of the Securities or the
consummation of the transactions contemplated hereby.

 

(o)       Title to Property. Each of the Company and each Subsidiary has good
and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real or personal property which are material to the
business of the Company and any Subsidiary in each case free and clear of all
liens, encumbrances, security interests, claims and defects that do not,
singularly or in the aggregate, materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company or any Subsidiary; and all of the leases and subleases material to
the business of the Company and any Subsidiary, and under which the Company or
any Subsidiary holds properties described in the General Disclosure Package and
the Final Prospectus, are in full force and effect, and neither the Company nor
any Subsidiary has received any notice of any material claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any
Subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

 

(p)       Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement, the Subscription
Agreements by the Company, the issue and sale of the Securities by the Company
and the consummation of the transactions contemplated hereby will not (with or
without notice or lapse of time or both) conflict with or result in a breach or
violation of (i) any of the terms or provisions of, constitute a default under,
give rise to any right of termination or other right or the cancellation or
acceleration of any right or obligation or loss of a benefit under, or give rise
to the creation or imposition of any lien, encumbrance, security interest, claim
or charge upon any property or assets of the Company or any Subsidiary pursuant
to, any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of the property or assets of
the Company or any Subsidiary is subject, (ii) the provisions of the charter or
by-laws of the Company or any Subsidiary, or (iii) to the Company’s knowledge,
any law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any Subsidiary or any of their properties or assets except in the
case of clauses (i) and (iii) of this paragraph, for such breaches, violations
or defaults that would not individually or in the aggregate have a Material
Adverse Effect.

 

6 

 

 

(q)       Absence of Existing Defaults and Conflicts. Neither the Company nor
any of its Subsidiaries is in violation of its respective charter or by-laws or
in default (or with the giving of notice or lapse of time would be in default)
under any existing obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(r)        Authorization of Agreement. The Company has the full right, power and
authority to enter into this Agreement, each of the Subscription Agreements and
to perform and to discharge its obligations hereunder and thereunder; and each
of this Agreement, the Subscription Agreements have been duly authorized,
executed and delivered by the Company, and constitutes the valid and binding
obligations of the Company enforceable in accordance with their respective
terms. All corporate action required to be taken for the authorization, issuance
and sale of the Securities has been duly and validly taken.

 

(s)       Possession of Licenses and Permits. Each of the Company and each
Subsidiary possesses all licenses, certificates, authorizations and permits
issued by, and have made all declarations and filings with, the appropriate
local, state, federal or foreign regulatory agencies or bodies which are
necessary or desirable for the ownership of its properties or the conduct of its
businesses as described in the General Disclosure Package and the Final
Prospectus (collectively, the “Governmental Permits”) except where any failures
to possess or make the same, singularly or in the aggregate, would not have a
Material Adverse Effect. Each of the Company and each Subsidiary is in
compliance with all such Governmental Permits; all such Governmental Permits are
valid and in full force and effect, except where the validity or failure to be
in full force and effect would not, singularly or in the aggregate, have a
Material Adverse Effect. All such Governmental Permits are free and clear of any
restriction or condition that are in addition to, or materially different from
those normally applicable to similar licenses, certificates, authorizations and
permits. Neither the Company nor any Subsidiary has received notification of any
revocation or modification (or proceedings related thereto) of any such
Governmental Permit and the Company has no reason to believe that any such
Governmental Permit will not be renewed.

 

7 

 

 

(t)        Absence of Labor Dispute. No labor disturbance by the employees of
the Company or any Subsidiary exists or, to the best of the Company’s knowledge,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any Subsidiary’s principal
suppliers, manufacturers, customers or contractors, that could reasonably be
expected, singularly or in the aggregate, to have a Material Adverse Effect. The
Company is not aware that any key employee or significant group of employees of
the Company or any Subsidiary plans to terminate employment with the Company or
any Subsidiary.

 

(u)       Possession of Intellectual Property. Each of the Company and each
Subsidiary owns or possesses the right to use all patents and patent
applications, trademarks, trademark registrations and applications, service
marks, service mark registrations and applications, tradenames, copyrights,
copyright registrations and applications, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the General
Disclosure Package and the Final Prospectus, and the Company is not aware of any
claim to the contrary or any challenge by any other person or entity to the
rights of the Company or any Subsidiary with respect to the foregoing except for
those in the General Disclosure Package and the Final Prospectus or those that
could not have a Material Adverse Effect. The Intellectual Property licenses
described in the General Disclosure Package and the Final Prospectus are valid,
binding upon, and enforceable by or against the parties thereto in accordance
with their terms. Each of the Company and each Subsidiary has complied in all
material respects with, and is not in breach nor has received any asserted or
threatened claim of breach of, any Intellectual Property license, and the
Company has no knowledge of any breach or anticipated breach by any other person
or entity to any Intellectual Property license. To the Company’s knowledge, the
Company’s and each Subsidiary’s respective businesses as now conducted and as
proposed to be conducted does not and will not infringe, misappropriate or
otherwise violate or conflict with any valid patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses or other Intellectual Property
or franchise right of any person or entity. No claim has been made against the
Company or any Subsidiary alleging the infringement, misappropriation or other
violation by the Company or any Subsidiary of any patent, trademark, service
mark, trade name, copyright, trade secret, license or other Intellectual
Property or franchise right of any person or entity. Each of the Company and
each Subsidiary has taken all reasonable steps to protect, maintain and
safeguard its rights in all Intellectual Property, including the execution of
appropriate nondisclosure and confidentiality agreements. To the Company’s
knowledge, all Intellectual Property owned by the Company and/or each Subsidiary
is valid and enforceable. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
or entity in respect of, the Company or any Subsidiary’s right to own, use, or
hold for use any of the Intellectual Property as owned, used or held for use in
the conduct of their respective businesses as currently conducted. With respect
to the use of the software in the Company or any Subsidiary’s business as it is
currently conducted, neither the Company nor any Subsidiary has experienced any
material defects in such software including any material error or omission in
the processing of any transactions other than defects which have been corrected.
The Company and each Subsidiary have at all times complied with all applicable
laws relating to privacy, data protection, and the collection and use of
personal information collected, used, or held for use by the Company and any
Subsidiary in the conduct of the Company and each Subsidiary’s business. No
claims have been asserted or threatened against the Company or any Subsidiary
alleging a violation of any person’s privacy or personal information or data
rights and the consummation of the transactions contemplated hereby will not
breach or otherwise cause any violation of any law related to privacy, data
protection, or the collection and use of personal information collected, used,
or held for use by the Company or any Subsidiary in the conduct of the Company’s
or any Subsidiary’s business. Each of the Company and each Subsidiary takes
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse, except for those that
would not have a Material Adverse Effect.

 

8 

 

 

(v)       Environmental Laws. Each of the Company and each Subsidiary is in
compliance with all foreign, federal, state and local rules, laws, regulations
and permits relating to the use, treatment, storage, disposal or release of
hazardous or toxic substances or wastes or protection of health and safety or
the environment (“Environmental Laws”) which are applicable to the Company or
its Subsidiaries or their respective businesses or properties, except where the
failure to comply would not, singularly or in the aggregate, have a Material
Adverse Effect. There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or release of any kind of toxic or
other wastes or other hazardous substances by, due to, or caused by the Company
or any Subsidiary (or, to the Company’s knowledge, any other entity for whose
acts or omissions the Company or any Subsidiary is or may otherwise be liable)
upon any of the property now or previously owned or leased by the Company or any
Subsidiary, or upon any other property, in violation of any law, statute,
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
and there has been no disposal, discharge, emission or release of any kind onto
such property or into the environment surrounding such property of any toxic or
other wastes or other hazardous substances with respect to which the Company has
knowledge, except for any such disposal, discharge, emission, or release of any
kind which would not have, singularly or in the aggregate with all such
disposals, discharges, emissions and releases, a Material Adverse Effect. There
are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, any related
constraints on operating activities and any potential liabilities or fines to
third parties, including governmental authorities) which would, singularly or in
the aggregate, have a Material Adverse Effect.

 

(w)      Accurate Disclosure. The statements in the General Disclosure Package
and the Final Prospectus under the headings “Description of Securities that May
Be Offered”, insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate and fair summaries of
such legal matters, agreements, documents or proceedings and present the
information required to be shown.

 

9 

 

 

(x)       No Integration. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the Securities to be integrated with prior
offerings by the Company for purposes of the Securities Act which would require
the registration of any such securities under the Securities Act.

 

(y)       Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the General Disclosure Package or the Final Prospectus
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

(z)       FINRA. Neither the Company nor any Subsidiary nor any of their
affiliates (within the meaning of FINRA’s Conduct Rule 5121(f)(1)) directly or
indirectly controls, is controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA.

 

(aa)     Absence of Manipulation. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Representative in connection with the placement of the
Securities.

 

(bb)     Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in a Registration
Statement, a Statutory Prospectus or the General Disclosure Package are based on
or derived from sources that the Company believes to be reliable and accurate.

 

(cc)     Internal Controls and Compliance with the Sarbanes-Oxley Act. Each of
the Company and each Subsidiary maintains a system of internal accounting and
other controls sufficient to provide reasonable assurances that (i) transactions
are executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States (“GAAP”) and to maintain accountability for assets; (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the General Disclosure
Package and the Final Prospectus, since the end of the Company’s most recent
audited fiscal year, there has been (A) no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and (B) no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting. The Company is in compliance with all
applicable provisions of Sarbanes-Oxley and all applicable rules and regulations
promulgated thereunder or implementing the provisions thereof that are presently
in effect and is actively taking steps to ensure that it will be in compliance
with other applicable provisions of Sarbanes-Oxley not currently in effect upon
it and at all times after the effectiveness of such provisions.

 

10 

 

 

(dd)     Litigation. Except as set forth in the General Disclosure Package and
the Final Prospectus, there is no legal or governmental action, suit, claim or
proceeding pending to which the Company or any Subsidiary is a party or of which
any property or assets of the Company or any Subsidiary is the subject which is
required to be described in the Registration Statement, the General Disclosure
Package or the Final Prospectus or a document incorporated by reference therein
and is not described therein, or which, singularly or in the aggregate, if
determined adversely to the Company or any Subsidiary, could have a Material
Adverse Effect or prevent the consummation of the transactions contemplated
hereby; and to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

 

(ee)     Financial Statements. The financial statements, together with the
related notes and schedules, included or incorporated by reference in the
General Disclosure Package, the Final Prospectus and in each Registration
Statement fairly present the financial position and the results of operations
and changes in financial position of the Company and its Subsidiary at the
respective dates or for the respective periods therein specified. Such
statements and related notes and schedules have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved except as may
be set forth in the related notes included or incorporated by reference in the
General Disclosure Package. The financial statements, together with the related
notes and schedules, included or incorporated by reference in the General
Disclosure Package and the Final Prospectus comply in all material respects with
the Securities Act, the Exchange Act, and the Rules and Regulations and the
rules and regulations under the Exchange Act. No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the Rules
and Regulations to be described, or included or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus. There
is no pro forma or as adjusted financial information which is required to be
included or incorporated by reference in the Registration Statement, the General
Disclosure Package, or and the Final Prospectus in accordance with the
Securities Act and the Rules and Regulations which has not been included or
incorporated as so required. The pro forma and pro forma as adjusted financial
information and the related notes, if any, included or incorporated by reference
in the Registration Statement, the General Disclosure Package and the Final
Prospectus have been properly compiled and prepared in accordance with the
applicable requirements of the Securities Act and the Rules and Regulations and
present fairly the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

 

11 

 

 

(ff)      No Material Adverse Change in Business. Neither the Company nor any
Subsidiary has sustained, since the date of the latest audited financial
statements included or incorporated by reference in the General Disclosure
Package, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the General Disclosure Package; and, since
such date, there has not been any material change in the capital stock or
long-term debt of the Company or any Subsidiary, or any material adverse
changes, or any development involving a prospective material adverse change, in
or affecting the business, assets, general affairs, management, financial
position, prospects, stockholders’ equity or results of operations of the
Company or any Subsidiary otherwise than as set forth or contemplated in the
General Disclosure Package and the Final Prospectus.

 

(gg)     Investment Company Act. Neither the Company nor any Subsidiary is or,
after giving effect to the offering of the Securities and the application of the
proceeds thereof as described in the General Disclosure Package and the Final
Prospectus, will become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

 

(hh)     Ratings. No “nationally recognized statistical rating organization” as
such term is defined is defined in Section 3(a)(62) of the Exchange Act (i) has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any securities of the Company or (ii) has indicated
to the Company that it is considering any of the actions described in Section
7(c)(ii) hereof.

 

(ii)       Taxes. Each of the Company and each Subsidiary (i) has timely filed
all necessary federal, state, local and foreign tax returns or has duly obtained
extensions of time for the filing thereof, and all such returns were true,
complete and correct, (ii) has paid all federal, state, local and foreign taxes,
assessments, governmental or other charges due and payable for which it is
liable, including, without limitation, all sales and use taxes and all taxes
which the Company or any Subsidiary is obligated to withhold from amounts owing
to employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph, that would not, singularly or in
the aggregate, have a Material Adverse Effect. Each of the Company and each
Subsidiary has not engaged in any transaction which is a corporate tax shelter
or which could be characterized as such by the Internal Revenue Service or any
other taxing authority. The accruals and reserves on the books and records of
the Company and each Subsidiary in respect of tax liabilities for any taxable
period not yet finally determined are adequate to meet any assessments and
related liabilities for any such period, and since inception each of the Company
and each Subsidiary has not incurred any liability for taxes other than in the
ordinary course.

 

(jj)       PFIC Status. The Company was not a “passive foreign investment
company” (“PFIC”) as defined in Section 1297 of the United States Internal
Revenue Code of 1986, as amended (the “Code”), for its most recently completed
taxable year and, based on the Company’s current projected income, assets and
activities, the Company does not expect to be classified as a PFIC for any
subsequent taxable year.

 

12 

 

 

(kk)     ERISA. No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company or any Subsidiary which
could, singularly or in the aggregate, have a Material Adverse Effect. Each
employee benefit plan of the Company or any Subsidiary is in compliance in all
material respects with applicable law, including ERISA and the Code. Each of the
Company and each Subsidiary has not incurred and could not reasonably be
expected to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any pension plan (as defined in ERISA). Each
pension plan for which the Company and each Subsidiary would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified, and nothing has occurred, whether by action or by failure to act,
which could, singularly or in the aggregate, cause the loss of such
qualification.

 

(ll)       FCPA. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder; and the Company and, to the knowledge of
the Company, its affiliates have instituted and maintain policies and procedures
reasonably designed to ensure continued compliance therewith.

 

(mm)   Office of Foreign Assets Control. Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering of
the Securities contemplated hereby, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

(nn)    No Unlawful Payments. Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its Subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

13 

 

 

(oo)    Margin Securities. Neither the Company nor any Subsidiary owns any
“margin securities” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”), and none
of the proceeds of the sale of the Securities will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Securities to be considered a “purpose credit” within the
meanings of Regulation T, U or X of the Federal Reserve Board.

 

(pp)     Anti-Money Laundering. The operations of the Company are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or non-governmental authority involving the
Company with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.

 

(qq)     Intentionally Omitted.

 

(rr)      Insurance. Each of the Company and each Subsidiary carries, or is
covered by, insurance provided by recognized, financially sound and reputable
institutions with policies in such amounts and covering such risks as is
adequate for the conduct of its business and the value of its properties and as
is customary for companies engaged in similar businesses in similar industries.
The Company has no reason to believe that it or any Subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.

 

(ss)     Outstanding Loans. There are no outstanding loans, advances (except
normal advances for business expenses in the ordinary course of business) or
guarantees or indebtedness by the Company or any Subsidiary to or for the
benefit of any of the officers or directors of the Company, any Subsidiary or
any of their respective family members, except as disclosed in the Registration
Statement, the General Disclosure Package and the Final Prospectus. All
transactions by the Company with office holders or control persons of the
Company have been duly approved by the board of directors of the Company, or
duly appointed committees or officers thereof.

 

(tt)       XBRL Language. The interactive data in eXtensible Business Reporting
Language included as an exhibit to any document incorporated by reference into
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

14 

 

 

(uu)    Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.

 

3.             Agreement to Act as Placement Agents.

 

(a)       On the basis of the representations, warranties and agreements and
subject to the terms and conditions set forth herein, the Company engages the
Placement Agents, on a commercially reasonable efforts basis, to act as its
exclusive placement agents and the Representative, as the representative of the
Placement Agents in connection with the offer and sale, by the Company, of the
Securities to the Purchasers. The Placement Agents may retain other brokers or
dealers to act as sub-agents on their respective behalf in connection with the
offering and sale of the Securities. Until the earlier of the Closing Date (as
defined in Section 4 hereof) or the termination of this Agreement, the Company
shall not, without the prior consent of the Representative on behalf of the
Placement Agents, solicit or accept offers to purchase the Securities otherwise
than through the Placement Agents.

 

(b)       The Company expressly acknowledges and agrees that the Placement
Agents’ obligations hereunder are on a commercially reasonable efforts basis,
and this Agreement shall not give rise to any commitment by the Placement Agents
or any of their affiliates to underwrite or purchase any of the Securities or
otherwise provide any financing. No Placement Agent shall have authority to bind
the Company in respect of the sale of any Securities. The sale of the Securities
may be made pursuant to the Subscription Agreements or Final Prospectus.

 

(c)       Each Placement Agent shall make commercially reasonable efforts to
assist the Company in obtaining performance by each Purchaser whose offer to
purchase Securities has been solicited by such Placement Agent and accepted by
the Company, but the Placement Agents shall not, except as otherwise provided in
this Agreement, be obligated to disclose the identity of any potential Purchaser
or have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will any Placement Agent be
obligated to purchase any Securities for its own account and, in soliciting
purchases of Securities, the Placement Agents shall act solely as the Company’s
agent and not as a principal. Notwithstanding the foregoing and except as
otherwise provided in Section 3(d), it is understood and agreed that each
Placement Agent (or its affiliates) may, solely at its discretion and without
any obligation to do so, purchase Securities as a principal; provided, however,
that any such purchases by such Placement Agent (or its affiliates) shall be
fully disclosed to the Company (including the identity of such Investors) and
approved by the Company in accordance with Section 3(d).

 

15 

 

 

(d)       Subject to the provisions of this Section 3, offers for the purchase
of Securities may be solicited by any Placement Agent as agent for the Company
at such times and in such amounts as such Placement Agent deems advisable. Each
Placement Agent shall communicate to the Company, orally or in writing, each
reasonable offer to purchase Securities received by it as agent of the Company.
The Company shall have the sole right to accept offers to purchase Securities
and may reject any such offer, in whole or in part. Each Placement Agent shall
have the right, in its discretion, subject to providing prior notice to the
Company, to reject any offer to purchase Securities received by it, in whole or
in part, and any such rejection shall not be deemed a breach of its agreement
contained herein.

 

(e)       As compensation for services rendered, on the Closing Date, the
Company shall pay to the Placement Agents by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agents, an
aggregate amount based on a certain percentage of the gross proceeds received by
the Company from the sale of Securities on the Closing Date as set forth on
Schedule A hereto (the “Agency Fee”). Each Placement Agent agrees that the
foregoing compensation, together with any expense reimbursement payable
hereunder, constitutes all of the compensation that such Placement Agent shall
be entitled to receive in connection with the offering contemplated hereby; such
compensation shall supersede, in all respects, any and all prior agreements or
understandings relating to compensation to be received by such Placement Agent
from the Company in connection with the offering contemplated hereby.

 

(f)        No Securities which the Company has agreed to sell pursuant to this
Agreement shall be deemed to have been purchased and paid for, or sold by the
Company, until such Securities shall have been delivered to the Purchaser
thereof against payment by such Purchaser. If the Company shall default in its
obligations to deliver Securities to a Purchaser whose offer it has accepted and
from whom subscription proceeds have been received, the Company shall indemnify
and hold the Placement Agents harmless against any loss, claim or damage arising
from or as a result of such default by the Company.

 

4.            Payment and Delivery. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of the Securities shall be made
at the offices of Sheppard, Mullin, Richter & Hampton LLP (or at such other
place as shall be agreed upon by the parties), by 5:00 P.M., New York City time,
on March 19, 2018 (unless another time shall be agreed to by the parties, such
time herein referred to as the “Closing Date”). Subject to the terms and
conditions hereof, payment of the purchase price for the Securities shall be
made to the Company in the manner set forth below by Federal Funds wire
transfer, against delivery of the Securities to such persons, and shall be
registered in such name or names and shall be in such denominations, as the
Representative may request at least one business day before the Closing Date.
Electronic transfer of the Securities shall be made on the Closing Date in such
names and in such denominations as the Representative shall specify. Deliveries
of the documents with respect to the purchase of the Securities, if any, shall
be made at the offices of counsel to the Representative. All actions taken on
the Closing Date shall be deemed to have occurred simultaneously.

 

16 

 

 

5.            Certain Agreements of the Company. The Company agrees with the
several Placement Agents that:

 

(a)       Filing of Prospectuses. The Company has filed or will file each
Statutory Prospectus (including the Final Prospectus) pursuant to and in
accordance with Rule 424(b)(2) (or, if applicable and consented to by the
Representative, subparagraph (5)) not later than the second business day
following the earlier of the date it is first used or the execution and delivery
of this Agreement. The Company has complied and will comply with Rule 433 to the
extent applicable.

 

(b)       Filing of Amendments; Response to Commission Requests. The Company
will promptly advise the Representative of any proposal to amend or supplement
the Registration Statement or any Statutory Prospectus at any time, will offer
the Representative a reasonable opportunity to comment on any such amendment or
supplement and will not file any such proposed amendment or supplement to which
you reasonably object; and the Company will also advise the Representative
promptly of (i) the filing of any such amendment or supplement, (ii) any request
by the Commission or its staff for any amendment to the Registration Statement,
for any supplement to any Statutory Prospectus or for any additional
information, (iii) the institution by the Commission of any stop order
proceedings in respect of the Registration Statement or the threatening of any
proceeding for that purpose, and (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Securities in any jurisdiction or the institution or threatening of any
proceedings for such purpose. The Company will use its reasonable best efforts
to prevent the issuance of any such stop order or the suspension of any such
qualification and, if issued, to obtain as soon as possible the withdrawal
thereof.

 

(c)       Continued Compliance with Securities Laws. If, at any time when a
prospectus relating to the Securities is (or but for the exemption in Rule 172
would be) required to be delivered under the Act, any event occurs as a result
of which the Final Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if it is necessary at any time to amend the
Registration Statement or supplement the Final Prospectus to comply with the
Act, the Company will promptly notify the Representative of such event so that
any use of the General Disclosure Package may cease until it is amended or
supplemented and will promptly prepare and file with the Commission and furnish,
at its own expense, to the Placement Agents and the dealers and any other
dealers in such quantities as the Representative may reasonably request, an
amendment or supplement which will correct such statement or omission or an
amendment which will effect such compliance. Neither the Representative’s
consent to, nor the Placement Agents’ delivery of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7 hereof.

 

(d)       Rule 158. As soon as practicable, but not later than 16 months, after
the date of this Agreement, the Company will make generally available to its
securityholders an earnings statement covering a period of at least 12 months
beginning after the date of this Agreement and satisfying the provisions of
Section 11(a) of the Act and Rule 158.

 

17 

 

 

(e)       Furnishing of Prospectuses. The Company will furnish to the
Representative copies of the Registration Statement, including all exhibits, any
Statutory Prospectus, the Final Prospectus and all amendments and supplements to
such documents, in each case as soon as available and in such quantities as the
Representative reasonably requests. The Company will pay the expenses of
printing and distributing to the Placement Agents all such documents.

 

(f)        Blue Sky Qualifications. The Company will arrange for the
qualification of the Securities for sale under the laws of such jurisdictions as
the Representative designates and will continue such qualifications in effect so
long as required for the distribution.

 

(g)       Reporting Requirements. During the period of 3 years hereafter, the
Company will furnish to the Representative and, upon request, to each of the
other Placement Agents, as soon as practicable after the end of each fiscal
year, a copy of its annual report to stockholders for such year; and the Company
will furnish to the Representative (i) as soon as available, a copy of each
report and any definitive proxy statement of the Company filed with the
Commission under the Exchange Act or mailed to stockholders, and (ii) from time
to time, such other information concerning the Company as the Representative may
reasonably request. However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Placement Agents.

 

(h)       Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including but not limited
all expenses incident to the performance of the obligations of the Company under
this Agreement, including, but not limited to: (a) all filing fees relating to
the registration of the Shares to be sold in the Offering with the Commission;
(b) all actual FINRA Public Offering System filing fees associated with the
review of the Offering by FINRA; (c) all fees and expenses relating to the
listing of such Shares on the NASDAQ Capital Market (d) [Intentionally omitted.]
; (e) all fees, expenses and disbursements relating to the registration,
qualification or exemption of such Shares under the securities laws of such
foreign jurisdictions as the Representative may reasonably designate with
advance notice to and consent from the Company; (f) the costs of all mailing and
printing of the underwriting documents (including, without limitation, the
Placement Agency Agreement, any Blue Sky Surveys and, if appropriate, any
Selected Dealers’ Agreement, and Placement Agents’ Questionnaire), Registration
Statements, Prospectuses and all amendments, supplements and exhibits thereto
and as many final Prospectuses as the Representative may reasonably deem
necessary; (g) the costs of preparing, printing and delivering certificates
representing the Shares; (h) fees and expenses of the transfer agent for the
Common Stock; (i) stock transfer and/or stamp taxes, if any, payable upon the
transfer of securities from the Company to the Representative; (j) the fees and
expenses of the Company’s accountants; and (k) the fees and expenses of the
Company’s legal counsel and other agents and representatives. The Representative
may deduct from the net proceeds of the Offering payable to the Company at
Closing the actual and accountable out-of-pocket expenses, subject to a cap on
such actual and accountable out-of-pocket expenses of $60,000 in the aggregate
(the “Cap”), to be paid by the Company to the Placement Agents, less the Advance
(as such term is defined in Section 9 hereof), provided, however, that in the
event that the Offering is terminated, the Company agrees to reimburse the
Placement Agents pursuant to Section 9 hereof.

 

18 

 

 

(i)        Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and, except as disclosed in the
General Disclosure Package and the Final Prospectus, the Company does not intend
to use any of the proceeds from the sale of the Securities hereunder to repay
any outstanding debt owed to any affiliate of any Placement Agent.

 

(j)        Absence of Manipulation. Neither the Company, nor any Subsidiary nor,
to the Company’s knowledge, any of the Company’s or any Subsidiary’s officers,
directors or affiliates has taken or will take, directly or indirectly, any
action designed or intended to stabilize or manipulate the price of any security
of the Company, or which caused or resulted in, or which might in the future
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company.

 

(k)       Restriction on Sale of Securities. For the period specified below (the
“Lock-Up Period”), neither the Company nor any officer or director will,
directly or indirectly, take any of the following actions with respect to the
Common Stock or any securities convertible into or exchangeable or exercisable
for any shares of Common Stock (“Lock-Up Securities”): (i) offer, sell, issue,
contract to sell, pledge or otherwise dispose of Lock-Up Securities, (ii) offer,
sell, issue, contract to sell, contract to purchase or grant any option, right
or warrant to purchase Lock-Up Securities, (iii) enter into any swap, hedge or
any other agreement that transfers, in whole or in part, the economic
consequences of ownership of Lock-Up Securities, (iv) establish or increase a
put equivalent position or liquidate or decrease a call equivalent position in
Lock-Up Securities within the meaning of Section 16 of the Exchange Act or (v)
file with the Commission a registration statement under the Act relating to
Lock-Up Securities, or publicly disclose the intention to take any such action,
without the prior written consent of the Representative. The restrictions set
forth in this Section (k) shall not apply to (A) the sale of the Securities to
the Purchasers; (B) the issuance of restricted Common Stock or options to
acquire Common Stock pursuant to the Company’s employee benefit plans, qualified
stock option plans or other employee compensation plans as such plans are in
existence on the date hereof and described in the Pricing Disclosure Package and
Final Prospectus, (C) the issuance of Common Stock pursuant to valid exercises
of options, warrants or rights outstanding on the date hereof, (D) the issuance
by the Company of any Common Stock or securities convertible into or
exchangeable for Common Stock as consideration for mergers, acquisitions, other
business combinations or strategic alliances occurring after the dates of this
Agreement; provided that each recipient of Common Stock pursuant to this clause
(D) agrees that all such shares remain subject to restrictions substantially
similar to those contained in this paragraph (k); or (E) the purchase or sale of
the Company’s securities pursuant to a plan, contract or instruction that
satisfies the requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect prior
to the date hereof. The Lock-Up Period will commence on the date hereof and
continue for two months after the date hereof or such earlier date that the
Representative consents to in writing.

 

19 

 

 

6.            Free Writing Prospectuses. The Company represents and agrees that,
unless it obtains the prior consent of the Representative, and each Placement
Agent represents and agrees that, unless it obtains the prior consent of the
Company and the Representative, it has not made and will not make any offer
relating to the Securities that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission. Any such free
writing prospectus consented to by the Company and the Representative is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including timely Commission
filing where required, legending and record keeping.

 

7.            Conditions of the Obligations of the Placement Agents. The
obligations of the Placement Agents hereunder will be subject to the accuracy of
the representations and warranties of the Company herein (as though made as of
the Applicable Time and on the Closing Date), to the accuracy of the statements
of Company officers made pursuant to the provisions hereof, to the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

 

(a)       Intentionally Omitted.

 

(b)       Filing of Prospectus. The Final Prospectus shall have been filed with
the Commission in accordance with the Rules and Regulations and Section 5(a)
hereof. No stop order suspending the effectiveness of the Registration Statement
or of any part thereof shall have been issued and no proceedings for that
purpose shall have been instituted or, to the knowledge of the Company or any
Placement Agent, shall be contemplated by the Commission.

 

20 

 

 

(c)       No Material Adverse Change. Subsequent to the execution and delivery
of this Agreement, there shall not have occurred any of the following: (i)
trading in securities generally on the New York Stock Exchange, Nasdaq or the
NYSE Amex or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited, or minimum or maximum prices or maximum range
for prices shall have been established on any such exchange or such market by
the Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the General Disclosure Package and the Final
Prospectus. Since the date of the latest audited financial statements included
in the General Disclosure Package and the Final Prospectus or incorporated by
reference in the General Disclosure Package and Final Prospectus as of the date
hereof, (i) neither the Company nor any Subsidiary shall have sustained any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the General
Disclosure Package and the Final Prospectus, and (ii) there shall not have been
any change in the capital stock or long-term debt of the Company nor any
Subsidiary, or any change, or any development involving a prospective change, in
or affecting the business, general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and any Subsidiary,
otherwise than as set forth in the General Disclosure Package and Final
Prospectus, the effect of which, in any such case described in clause (i) or
(ii) of this sentence, is, in the judgment of the Representative, so material
and adverse as to make it impracticable or inadvisable to proceed with the sale
or delivery of the Stock on the terms and in the manner contemplated in the
General Disclosure Package and the Final Prospectus. No action shall have been
taken and no law, statute, rule, regulation or order shall have been enacted,
adopted or issued by any governmental agency or body which would prevent the
issuance or sale of the Securities or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company or any Subsidiary; and no injunction, restraining order or order of any
other nature by any federal or state court of competent jurisdiction shall have
been issued which would prevent the issuance or sale of the Securities or
materially and adversely affect or potentially materially and adversely affect
the business or operations of the Company or any Subsidiary.

 

(d)       Opinion of Counsel for Company. The Representative shall have received
an opinion and 10b-5 negative assurance letter, each dated the Closing Date, of
Ellenoff, Grossman & Schole LLP, counsel for the Company, in the form set forth
on Exhibit B.

 

(e)       Opinion of IP Counsel for Company. The Representative shall have
received an opinion letter, dated as of the applicable Closing Date, of Terry
Fokas, intellectual property counsel for the Company, in form and substance
reasonably acceptable to the Representative with respect to statements in the
General Disclosure Package and the Prospectus regarding the Intellectual
Property of the Company.

 

21 

 

 

(f)        Officer’s Certificate. The Company shall have furnished to the
Representative a certificate, dated the Closing Date, of its Chairman of the
Board, its President or a Vice President and its Chief Financial Officer stating
that (i) such officers have carefully examined the Registration Statement, the
General Disclosure Package, any Permitted Free Writing Prospectus and the Final
Prospectus and, in their opinion, the Registration Statement and each amendment
thereto, as of the Applicable Time and as of the date of this Agreement and as
of the Closing Date did not include any untrue statement of a material fact and
did not omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and the General Disclosure
Package, as of the Applicable Time and as of the Closing Date, any Permitted
Free Writing Prospectus as of its date and as of the Closing Date, the Final
Prospectus, as of the respective date thereof and as of the Closing Date, did
not include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the Registration Statement, no event has occurred which should
have been set forth in a supplement or amendment to the Registration Statement,
the General Disclosure Package or the Final Prospectus, (iii) to the best of
their knowledge after reasonable investigation, as of the Closing Date, the
representations and warranties of the Company in this Agreement are true and
correct and the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date, and (iv) there has not been, subsequent to the date of the most
recent audited financial statements included or incorporated by reference in the
General Disclosure Package and the Final Prospectus, any material adverse change
in the financial position or results of operations of the Company or any
Subsidiary, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company or any Subsidiary,
except as set forth in General Disclosure Package and the Final Prospectus.

 

(g)       Listing. The Company shall have submitted an application to Nasdaq to
approve the listing of the Securities.

 

(h)       No Objection. FINRA has confirmed that it has not raised any objection
with respect to the fairness and reasonableness of the placement agency terms
and arrangements relating to the offering of the Securities.

 

The Company will furnish the Representative with such conformed copies of such
opinions, certificates, letters and documents as the Representative reasonably
requests. The Representative may in its sole discretion waive on behalf of the
Placement Agents compliance with any conditions to the obligations of the
Placement Agents hereunder.

 

22 

 

 

8.            Indemnification and Contribution.

 

(a)       Indemnification of Placement Agents. The Company will indemnify and
hold harmless each Placement Agent, its partners, members, directors, officers,
employees, agents, affiliates and each person, if any, who controls such
Placement Agent within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (each, an “Indemnified Party”), against any and all losses, claims,
damages or liabilities, joint or several, to which such Indemnified Party may
become subject, under the Act, the Exchange Act, other federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any part of the Registration Statement at any time, any Statutory
Prospectus as of any time, the Final Prospectus or any Issuer Free Writing
Prospectus or (ii) the omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each Indemnified Party for any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending against any loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Indemnified Party is
a party thereto), whether threatened or commenced, and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by any Placement
Agent through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by any Placement
Agent consists of the information described as such in subsection (b) below.

 

(b)       Indemnification of Company. Each Placement Agent will severally and
not jointly indemnify and hold harmless the Company, each of its directors and
each of its officers who signs a Registration Statement and each person, if any,
who controls the Company within the meaning of Section 15 of the Act or Section
20 of the Exchange Act (each, a “Placement Agent Indemnified Party”), against
any losses, claims, damages or liabilities to which such Placement Agent
Indemnified Party may become subject, under the Act, the Exchange Act, other
federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any part of the Registration Statement at any time,
any Statutory Prospectus as of any time, the Final Prospectus, or any Issuer
Free Writing Prospectus, or arise out of or are based upon the omission or the
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by such Placement Agent through the
Representative specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Placement Agent Indemnified Party in
connection with investigating or defending against any such loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Placement Agent Indemnified Party is a party thereto), whether
threatened or commenced, based upon any such untrue statement or omission, or
any such alleged untrue statement or omission as such expenses are incurred, it
being understood and agreed that the only such information furnished by any
Placement Agent consists of the following information in the Final Prospectus
furnished on behalf of each Placement Agent: the paragraph entitled “Passive
Market Making” under the caption “Plan of Distribution”.

 

23 

 

 

(c)       Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof except as set forth below. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ one
separate counsel (and one local counsel), and the indemnifying party shall bear
the reasonable fees, costs and expenses of such separate counsel if (i) the use
of counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement (i)
includes an unconditional release of such indemnified party from all liability
on any claims that are the subject matter of such action and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of an indemnified party.

 

24 

 

 

(d)       Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Placement Agents on the other from the
offering of the Securities; provided, however, that in no case shall any
Placement Agent be responsible for any contribution in an amount in excess of
the placement agent fees and commissions applicable to the Securities purchased
by the Purchasers hereunder. If the allocation provided above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to above but also the relative fault of the Company
on the one hand and the Placement Agents on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Placement Agents on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total placement agent fees and commissions received by the Placement Agents.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Placement Agents and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Placement
Agents’ obligations in this subsection (d) to contribute are several in
proportion to their respective placement agent obligations and not joint. The
Company and the Placement Agents agree that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Placement Agents were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).

 

9.            Termination. The term of the Placement Agent’s exclusive
engagement will be until the earlier of the completion of the offer and sale, by
the Company, of the Securities to the Purchasers and March 21, 2018. The
Representative may terminate this Agreement by notice given to the Company, if
after the execution and delivery of this Agreement and prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on, or by,
as the case may be, on the New York Stock Exchange or the NASDAQ Global Select
Market, (ii) trading of any securities of the Company shall have been suspended
on any exchange or in any over-the-counter market, (iii) a material disruption
in securities settlement, payment or clearance services in the United States
shall have occurred, (iv) any moratorium on commercial banking activities shall
have been declared by the United States Federal Government or New York State, or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets, currency exchange rates or controls or any calamity
or crisis that, in the Representative’s judgment, is material and adverse and
which, singly or together with any other event specified in this clause (v),
makes it, in the Representative’s judgment, impracticable or inadvisable to
proceed with the offer, sale or delivery of the Securities on the terms and in
the manner contemplated in the General Disclosure Package. Notwithstanding
anything to the contrary in this Agreement in the event that this Agreement
shall not be carried out for any reason whatsoever, within the time specified
herein or any extensions thereof pursuant to the terms herein, the Company shall
be obligated to pay to the Placement Agents their actual and accountable
out-of-pocket expenses related to the transactions contemplated herein then due
and payable (including the fees and disbursements of counsel), and upon demand
the Company shall pay the full amount thereof, subject to the Cap, to the
Representative on behalf of the Placement Agents; provided, however, that any
payment in accordance with this Section shall in no way limit or impair the
indemnification and contribution provisions of this Agreement. Notwithstanding
the foregoing, any advance received by the Representative will be reimbursed to
the Company to the extent not actually incurred in compliance with FINRA Rule
5110(f)(2)(C).

 

25 

 

 

10.          Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Placement Agents set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Placement Agent, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Securities. If the sale of the Securities provided for
herein is not consummated for any reason other than solely by reason of a
default by any of the Placement Agents, the Company will reimburse the Placement
Agents for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the
Securities, and the respective obligations of the Company and the Placement
Agents pursuant to Section 8 hereof shall remain in effect. In addition, if any
Securities have been purchased hereunder, the representations and warranties in
Section 2 and all obligations under Section 5 shall also remain in effect.

 

11.          Notices. All communications hereunder will be in writing and, if
sent to the Placement Agents, will be mailed, delivered or telegraphed and
confirmed to the Representative at Laidlaw & Company (UK) Ltd., 546 Fifth
Avenue, 5th Floor, New York, NY 10036, (fax: 212-297-0670), Attention:
Investment Banking, or, if sent to the Company, will be mailed, delivered or
telegraphed and confirmed to it at One Rockefeller Plaza, New York, New York
10020 Attention: Anthony Hayes, Chief Executive Officer, e-mail:
anthonyhayes@me.com; provided, however, that any notice to an Placement Agent
pursuant to Section 8 will be mailed, delivered or telegraphed and confirmed to
such Placement Agent.

 

12.          Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section 8, and no other
person will have any right or obligation hereunder.

 

13.          Representation of Placement Agents. The Representative will act for
the several Placement Agents in connection with this financing, and any action
under this Agreement taken by the Representative will be binding upon all the
Placement Agents.

 

14.          Waiver of Jury Trial. The Company hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby

 

26 

 

 

15.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

16.          Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)       No Other Relationship. The Placement Agents have been retained solely
to act as placement agents in connection with the sale of Securities and that no
fiduciary, advisory or agency relationship between the Company and the Placement
Agents have been created in respect of any of the transactions contemplated by
this Agreement or the Final Prospectus, irrespective of whether the Placement
Agents have advised or are advising the Company on other matters;

 

(b)       Arms’ Length Negotiations. The price of the Securities set forth in
this Agreement was established by the Company following discussions and
arms-length negotiations with the Placement Agents and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement;

 

(c)       Absence of Obligation to Disclose. The Company has been advised that
the Placement Agents and their affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agents have no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)       Waiver. The Company waives, to the fullest extent permitted by law,
any claims it may have against the Placement Agents for breach of fiduciary duty
or alleged breach of fiduciary duty and agrees that the Placement Agents shall
have no liability (whether direct or indirect) to the Company in respect of such
a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of the Company, including stockholders, employees or
creditors of the Company.

 

17.          Headings. The section headings in this Agreement are for the
convenience of the parties only and will not affect the construction or
interpretation of this Agreement.

 

27 

 

 

18.          Governing Law; Consent to Jurisdiction; Trial by Jury. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of laws
principles thereof. The Company hereby agrees that any action, proceeding or
claim against it arising out of, or relating in any way to this Agreement shall
be brought and enforced in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 11 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim. The Company agrees that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys’ fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor. The Company (on its behalf and, to the extent permitted by applicable
law, on behalf of its stockholders and affiliates) and each of the Underwriters
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY OMITTED]

 

28 

 

 

If the foregoing is in accordance with the Placement Agents’ understanding of
our agreement, kindly sign and return to the Company one of the counterparts
hereof, whereupon it will become a binding agreement between the Company and the
several Placement Agents in accordance with its terms.

 

  Very truly yours,      

SPHERIX INCORPORATED

      By:   /s/ Anthony Hayes     Name: Anthony Hayes     Title: Chief Executive
Officer

 



The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

      LAIDLAW & CO. (UK) LTD.       By:   /s/ Hugh Regan     Name: Hugh Regan  
  Title: Executive Director            Acting on behalf of itself and as the
Representative of the several Placement Agents.  

 

 



29